Citation Nr: 1008691	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  90-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for status post 
residuals of fractures of the bones of the left foot.  

[The issue of entitlement to an earlier effective date for 
the grant of service connection for posttraumatic stress 
disorder (PTSD) is the subject of a separate decision under 
the same docket number.]  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  
Specifically, in a December 1997 decision, the RO denied 
service connection for prostate cancer, to include as 
secondary to in-service exposure to Agent Orange.  Also, in a 
June 2000 decision, the RO denied service connection for a 
sinus disorder, a low back disability, and status post 
residuals of fractures of the bones of the left foot.  

In January 2004, the Board remanded the Veteran's appeal for 
further evidentiary development.  The RO completed the 
actions requested therein and then re-adjudicated the 
Veteran's service connection claims.  Upon a denial of these 
issues, the RO issued a supplemental statement of the case 
(SSOC) in June 2009 and returned the claims folder to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  Prostate cancer is not currently shown.  

2.  Chronic sinusitis was not shown in service or until many 
years thereafter and is not associated in any way with the 
Veteran's active duty.  

3.  A low back disability was not shown in service or until 
many years thereafter, and the currently-diagnosed mild 
spondylosis of the lumbar spine manifested by facet joint 
arthrosis at L4-L5 and slight L5-S1 disc space narrowing is 
not associated in any way with the Veteran's active duty.  

4.  Left foot fractures were noted at the Veteran's 
enlistment into active duty and, thus, pre-existed his 
service.  

5.  Evidence clearly and unmistakably establishes that the 
Veteran's pre-existing left foot disability did not increase 
in severity beyond its natural progression.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).  

2.  A chronic sinus disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).  

3.  A low back disability was not incurred in or aggravated 
by active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).  

4.  Status post residuals of fractures of the bones of the 
left foot were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, May 2005 and September 2008 letters 
notified the Veteran of the criteria for establishing his 
service connections.  These documents also informed him that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); and Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In addition, the September 
2008 letter notified the Veteran of the type of evidence 
necessary to establish a rating and an effective date.  See 
Dingess/Hartman, 19 Vet. App. at 488.  

The Board acknowledges that both the May 2005 and September 
2008 letters were issued after the initial adjudication and 
denial of the service connection issues on appeal.  In any 
event, however, the timing defect was cured by the RO's 
subsequent re-adjudication of these claims and issuance of an 
SSOC in June 2009.  Pelegrini II.  See also Mayfield 
v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment records as 
well as reports of relevant post-service treatment.  He has 
been accorded multiple VA examinations pertinent to his low 
back and left foot claims.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination relevant to his claims for service 
connection for prostate cancer and for a sinus disorder.  
Importantly, however, as the Board will explain in the 
following decision, the Veteran has not been diagnosed with 
prostate cancer.  Although he has been diagnosed with 
sinusitis, this disorder was not shown until many years after 
his separation from active duty and has not been found to be 
in any way related to such service.  Thus, a remand to accord 
the agency of original jurisdiction an opportunity to 
schedule the Veteran for VA examinations relevant to these 
additional service connection claims is not required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § (4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, the Veteran was notified and aware of the evidence 
needed to substantiate all four of his service connection 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between him 
and VA in obtaining such evidence.  The Veteran has actively 
participated in the claims process by submitting argument and 
lay evidence.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication of this appeal or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of the 
service connection claims adjudicated herein.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to these claims 
adjudicated herein.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Also, service connection for certain diseases, such as 
arthritis and malignant tumors, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

	A.  Prostate Cancer

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  In pertinent part, the diseases listed at 
38 C.F.R. § 3.309(e) include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2009).  

Indeed, the United States Court of Appeals for the Federal 
Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of 
Vietnam contemplates actual presence on the landmass of the 
country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 
2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a 
veteran who never went ashore from the ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as 
due to exposure to herbicides, including Agent Orange.  Id.  

In any event, in the present appeal, service personnel 
records confirm the Veteran's presence in the Republic of 
Vietnam during a portion of his active duty-and in 
particular from April 1967 to May 1968.  Thus, his exposure 
to herbicides, including Agent Orange, is presumed.  

Significantly, however, medical evidence of record does not 
reflect that the Veteran has been diagnosed with prostate 
cancer.  In this regard, the Board notes that service 
treatment records are negative for complaints of, treatment 
for, or findings of prostate cancer.  

Furthermore, according to post-service medical records, in 
September 1988, the Veteran complained of having difficulty 
urinating.  In June 1998, he sought treatment for prostate 
pain.  A urinary tract infection was diagnosed.  In April 
1999, he reported urinary frequency and erectile problems.  
In October 2000, he was diagnosed with benign prostatic 
hypertrophy (BPH).  

Of particular significance to the Board in this matter, 
however, is the fact that the claims folder contains no 
post-service medical records reflecting a diagnosis of 
prostate cancer.  [Further, the claims file contains no 
competent evidence, nor does the Veteran himself contend, 
that his currently-diagnosed BPH with urinary obstruction is 
related in any way to his active duty.]  

Clearly, as the evidence of record illustrates, evidence of 
prostate cancer is not currently shown.  Based on this 
evidentiary posture, the preponderance of the evidence is 
clearly against the Veteran's claim for service connection 
for such a disability-on any basis.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim).  See also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

	B.  Sinuses

Service treatment records are negative for complaints of, 
treatment for, or findings of a chronic sinus disorder.  In 
fact, post-service medical records indicate that the Veteran 
did not begin to have any related problems until June 1978 
(when he was treated for probable vasomotor rhinitis)-
approximately one decade after his discharge from active 
duty.  Subsequent post-service medical records reflect 
treatment for a history of allergic rhinitis in September 
1988, trouble breathing through the left side of the nose in 
September 1989, and sinus "problems" in October 2000.  
Sinusitis was first recorded on a medical report in May 2001.  

As this discussion illustrates, the first diagnosis of 
vasomotor rhinitis is dated in June 1978, approximately one 
decade after the Veteran's discharge from service.  
Specifically described sinus problems were not shown until 
September 1989, more than two decades after his separation 
from active duty, and the currently-diagnosed sinusitis was 
not noted until May 2001, more than three decades after his 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

The Board acknowledges the Veteran's contentions that he has 
had sinus problems since service.  While the Veteran is 
competent to report symptoms, the matter of the etiology of 
the diagnosed sinusitis requires medical expertise to 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007).  Thus, as a lay person, the Veteran is not 
competent to offer an opinion on medical causation, and the 
Board may not accept his unsupported lay speculation with 
regard to this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of sinusitis in the 
service treatment records.  In fact, no mention of such 
symptomatology appears to have been made at the service 
separation examination.  Such is highly probative that 
sinusitis was not shown in service.  Additionally, 
post-service medical records do not provide a diagnosis of 
vasomotor rhinitis until June 1978 (approximately one decade 
after the Veteran's discharge from service), a finding of 
sinus "problems" until September 1989 (more than two 
decades after his separation from active duty), and a 
diagnosis of sinusitis until May 2001 (more than three 
decades after his discharge from service).  The Veteran did 
not file a claim for service connection for a sinus disorder 
until October 1999, more than three decades after his 
discharge from active duty.  Further, the claims file 
contains no competent medical evidence even suggesting a 
relationship between the currently-diagnosed sinusitis and 
the Veteran's active duty.  The Board finds the medical 
evidence of record to be more probative than the contentions 
as to onset and etiology of the Veteran's sinusitis rendered 
decades after service.  

Consequently, and based on this evidentiary posture, the 
Board finds that the preponderance of the evidence in this 
case is against the claim for service connection for a 
chronic sinus disorder.  The benefit-of-the-doubt rule does 
not apply, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	C.  Low Back

Service treatment records are negative for complaints of, 
treatment for, or findings of a chronic low back disability.  
In fact, post-service medical records indicate that the 
Veteran did not begin to have any related problems until at 
least several years after his discharge from active duty.  
Specifically, at a November 1991 VA examination, he reported 
having a history of low back pain since 1970 (three years 
after his separation from service).  However, at a June 1980 
VA outpatient treatment session, he described only a 
three-year history of constant low back pain.  [In this 
regard, the Board notes that, although X-rays taken of the 
Veteran's lumbosacral spine in June 1978 showed spondylolysis 
at L5, radiographic films later taken of his lumbosacral 
spine in June 1980 were normal.]  

In any event, subsequent medical records reflect continued 
treatment for, and evaluation of, low back pain, with 
diagnoses of lumbosacral muscle spasm in September 1980, low 
back strain in September 1987, and low back pain syndrome in 
July 1992.  The Veteran's current low back diagnoses, based 
on physical and radiographic evaluations in August 2005 and 
March 2009, has been characterized as mild spondylosis of the 
lumbar spine manifested by facet joint arthrosis at L4-L5 and 
slight L5-S1 disc space narrowing.  

As this discussion illustrates, low back pathology was not 
first shown until at least several years after the Veteran's 
discharge from active duty.  Additionally, while subsequent 
medical records reflect variously described acknowledgements 
of the Veteran's complaints of low back pain, a chronic 
lumbar spine disorder was not first diagnosed until August 
2005 (more than 35 years after his discharge from service).  
Physical and radiographic evaluations completed at that time 
showed the currently-diagnosed mild spondylosis of the 
Veteran's lumbar spine with facet joint arthrosis at L4-L5 
and slight L5-S1 disc space narrowing.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

The Board acknowledges the Veteran's contentions that he has 
experienced low back pain since service.  While the Veteran 
is competent to report symptoms, the matter of the etiology 
of the diagnosed mild spondylosis of his lumbar spine with 
facet joint arthrosis at L4-L5 and slight L5-S1 disc space 
narrowing requires medical expertise to determine.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Thus, as a lay person, the Veteran is not competent to offer 
an opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
complaints of, treatment for, or findings of low back pain in 
the service treatment records.  In fact, no mention of such 
symptomatology appears to have been made at the service 
separation examination.  Such is highly probative that a 
chronic low back disability was not shown in service.  
Additionally, post-service medical records do not reflect low 
back complaints until several years after the Veteran's 
discharge from active duty and do not provide a diagnosis of 
a lumbar spine disorder until August 2005, more than 35 years 
after he separated from service.  He did not file a claim for 
service connection for a low back disability until October 
1999, more than three decades after his discharge from active 
duty.  

Further, the claims file contains no competent medical 
evidence even suggesting a relationship between the 
currently-diagnosed lumbar spine disorder and the Veteran's 
active duty.  In fact, the VA physician who conducted the 
August 2005 and March 2009 VA examinations of the Veteran's 
back opined (after reviewing the claims folder, interviewing 
the Veteran, and examining his low back) that the 
currently-diagnosed mild spondylosis of the lumbar spine 
manifested by facet joint arthrosis at L4-L5 and slight L5-S1 
disc space narrowing is not related to the Veteran's service 
but, rather, is the result of the aging process.  The medical 
evidence of record is, therefore, more probative than the 
contentions as to onset and etiology of the Veteran's low 
back disability rendered decades after service.  

The Board notes that the Veteran has also asserted that his 
low back disability is the result of an abnormal gait 
associated with his left foot problems.  However, the August 
2005 and March 2009 VA examiner concluded that the Veteran's 
current low back disability is not associated in any way to 
his left foot problems.  According to this physician, the 
medical evidence of record is absent of any complaints or 
observations of an abnormal gait.  In any event, as the Board 
will discuss in the remainder of this decision, evidence of 
record does not support the grant of service connection for a 
left foot disability.  Thus, service connection for a low 
back disability as secondary to a service-connected disorder 
is not warranted.  38 C.F.R. § 3.310.  

Thus, based on this evidentiary posture, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for a low back disability.  The 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

	D.  Left Foot

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the presumption of soundness arises.  The burden then 
shifts to VA to rebut the presumption of soundness by clear 
and unmistakable evidence that a veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998). 

Subsequently, the Federal Circuit explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation.  An opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In considering the current claim for service connection, the 
Board will first consider whether the Veteran's left foot 
disorder existed prior to service.  In this regard, the Board 
acknowledges that the report of the June 1966 enlistment 
examination includes references to the Veteran's asymptomatic 
bilateral pes planus as well as the fact that he had 
sustained a left foot fracture in 1962.  Also included with 
the service treatment records are pre-service medical reports 
which confirm that the Veteran had sustained fractures to his 
second, third, and fourth left metatarsals in October 1962.  
Based on this evidentiary posture, the Board concludes that 
the Veteran's left foot fracture was noted upon his 
enlistment into active duty and, thus, pre-existed his 
service.  

Accordingly, the Board must now consider whether the 
Veteran's pre-existing left foot disorder was aggravated by 
service and, if so, whether the current disability is 
causally related to such aggravation.  In this vein, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  

Upon a complete and thorough review of the record, the Board 
finds that the Veteran's pre-existing left foot disability 
was not aggravated beyond its natural progression by his 
active duty.  Most recently, at VA examinations conducted in 
August 2005 and March 2009, the examiner concluded that the 
prior fractures of the Veteran's 2nd, 3rd, and 4th left 
metatarsals were well-healed.  The examiner diagnosed 
degenerative joint disease at the 2nd metatarsal cuneiform 
joint of the Veteran's left foot and concluded that this 
disability was not caused or aggravated by the Veteran's 
active duty.  Rather, the examiner believed that the 
arthritis of the Veteran's left foot was a "natural 
progression" of the pre-existing fractures to this 
extremity.  

A reasonable reading of the opinion is that the Veteran's 
pre-existing left foot fractures did not increase in severity 
beyond the natural progress of the disorder.  There is no 
contradicting evidence of record.  Accordingly, as the 
evidence shows that the Veteran's left foot disability was 
noted at his enlistment into active duty (and, thus, pre-
existed his service) and as the evidence clearly and 
unmistakably establishes that this pre-existing disability 
was not aggravated beyond the natural progress of the 
disorder, the appeal is denied.  

In reaching this conclusion, the Board has considered the 
Veteran's contentions that he has experienced increasing left 
foot problems (including pain) since service.  While the 
Veteran is competent to report symptoms, the matter of the 
etiology of the currently-diagnosed degenerative joint 
disease at the 2nd metatarsal cuneiform joint of his left 
foot requires medical expertise to determine.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, 
as a lay person, the Veteran is not competent to offer an 
opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  


ORDER

Service connection for prostate cancer, to include as 
secondary to in-service exposure to herbicides, is denied.  

Service connection for a sinus disorder is denied.  

Service connection for a low back disability is denied.  

Service connection for status post residuals of fractures of 
the bones of the left foot is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


